Name: Commission Regulation (EEC) No 341/82 of 10 February 1982 on arrangements for imports into the Federal Republic of Germany, Ireland, Greece, Italy and the Benelux countries of certain textile products originating in China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 2 . 82 Official Journal of the European Communities No L 44/5 COMMISSION REGULATION (EEC) No 341 /82 of 10 February 1982 on arrangements for imports into the Federal Republic of Germany, Ireland, Greece, Italy and the Benelux countries of certain textile products originating in China HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Federal Republic of Germany, Ireland, Greece, Italy and the Benelux countries of the categories of products originating in China and speci ­ fied in the Annex hereto shall be subject to the quan ­ titative limits set out in that Annex. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), and in particular Article 1 1 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; whereas imports into the Federal Republic of Germany, Ireland, Greece, Italy and the Benelux countries of certain textile products (categories 21 , 25 and 91 ) specified in the Annex hereto and originating in China have exceeded or are liable to exceed the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 , China was notified of a request for consul ­ tations ; whereas quantitative limits have been placed provisionally on the products in question pending the outcome of those consultations ; Whereas the products in question exported from China between 1 January 1982 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from China before the date of entry into force of this Regulation , 1 . Products as referred to in Article 1 , shipped from China to the Federal Republic of Germany, Ireland, Greece, Italy and the Benelux countries before the date of entry into force of this Regulation and not yet released for free circulation shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date . 2 . All quantities of products shipped from China on or after 1 January 1982 and released for free circula ­ tion shall be deducted from the quantitative limits laid down . These provisional limits shall not, however, prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a Regulation establishing definitive quantitative limits following the current consultations . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 February 1982 For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No 345, 31 . 12 . 1979 , p . 1 . No L 44/6 Official Journal of the European Communities 16. 2. 82 ANNEX Cate ­ gory CCT heading No NIMEXE code (1982) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1982 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Parkas ; anoraks, windcheaters, waister jackets and the like, woven, of wool , of cotton or of man-made textile fibres China D IRL GR 1 000 pieces 800 7 15 25 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-51 ; 53 ; 81 ; 83 Under garments, knitted or crocheted, not elastic or rubberized : Women's, girls' and infants' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres China I 1 000 pieces 120 91 62.04 All B II 62.04-23, 73 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Tents China BNL Tonnes 55